DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 20 April 2022. As directed by the amendment: claims 1, 5, 7, 9-10, and 17 have been amended, claims 34 and 35 have been added. Thus claims 1-5, 7-15, 17, 23, 26-27, and 29-35 are presently pending in this application. Applicant’s amendments to the Claims have overcome each claim objection, 35 U.S.C. 112(b) rejection, and 35 U.S.C. 112(a) previously set forth in the Final Office Action mailed 20 December 2021. However, the amendments have necessitated new grounds of rejection presented in this Office action.
Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Linn fails to teach "a total amplitude of the one or more subsequent damped vibration cycles is equal to or lower than a reference amplitude value such that an unnecessary dynamic action on a cell membrane in the object region is avoided." The examiner respectfully disagrees. The applicant argues that Linn determines injection performance based on the penetration of the injectate without considering either of a total amplitude of subsequent pressure vibration cycles or avoidance of a dynamic action on a cell membrane. The position of the examiner is that Linn teaches a pressure profile with a peak pressure, and because the injection results in a damped vibration, the subsequent vibration cycles are all lower than the peak pressure.  The limitation of “unnecessary dynamic action” is very broad, any dynamic action avoided by the injection could be considered unnecessary because it was not required to perform the injection. 
Applicant’s arguments with respect to claims 1 and 7, regarding “wherein a vibrational frequency of the injection pressure during the initial period is a frequency belonging to a prescribed frequency range associated with a natural frequency of a component of the object region such that destruction of the cell membrane in the object region is avoided” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-12, 14-15, 17, 23, 27, and 29-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16,022,487. Although the claims at issue are not identical, they are not patentably distinct from each other because the structures they recite are the same (An injection apparatus comprising: a storage unit; a drive unit; a pressurization unit and an injection unit that injects the injection liquid through an injection port), additionally, the claimed pressure profiles created by the apparatus is the same as the claimed pressure profile created the apparatus of the copending application. The claims define the same essential features of a single embodiment. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16,022,487 in view of Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers). The only substantial difference in the claims is the lengths of each the periods compared to each other: “wherein the second period is longer than the first period, and the third period is longer than the second period.” However, Linn et al. teaches the period lengths as claimed (See annotated Fig 2 below). It would have been obvious to one of ordinary skill at the time of effective filing for the pressure profile generated by the apparatus to have the lengths as taught by Linn et al. to provide a configuration that reduces the occurrence of wet injections (Introduction).

    PNG
    media_image1.png
    961
    1603
    media_image1.png
    Greyscale

This is a provisional nonstatutory double patenting rejection.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4 and 13 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending Application No. 16,022,487. Claims 4 and 13 depend on claims 1 and 10 respectively which recite “a ratio of the first peak value to the second peak value being higher than 1”. Claim 2 of the copending application recites “a second peak value less than the first peak value”. Both limitations use different wording that claims the same thing: a first peak value higher that a second peak value would have a ratio being higher than 1. Claims 4 and 13 could not be literally infringed upon without also infringing upon claim 2 of the copending application. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7-15, 17, 23, 26-27, and 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 While a general pressure profile is described in such a way as to enable one skilled in the art to make and/or use the invention, the limitations claiming specific values and ranges associated with the pressure profile are not described in such a way as to comply with the enablement requirement. 
Claim 1 recites the limitation “a vibrational frequency of the injection pressure during the initial period is a frequency belonging to a prescribed frequency range associated with a natural frequency of a component of the object region”.
Claim 7 recites the limitation “a vibrational frequency of the injection pressure during the initial period is a frequency belonging to a prescribed frequency range associated with a natural frequency of a component of the object region”.
Claim 34 recites the limitation “the reference amplitude value is 15 MPa.”
Claim 35 recites the limitation “wherein the natural frequency of the component of the object region is around 2000 Hz.”
To achieve the ranges and values as claimed, the necessary experimentation is undue. There are many factors that would need to be adjusted to attempt to achieve the claimed invention, such as type and amount of the high energy material, type and amount of a gas generating agent, material and size of the syringe, the quantity and size of the injection port, the material of the plunger etc. Taking all of the factors that can be adjusted into account, the level of predictability in the art is not sufficient to enable one of ordinary skill to make and/or use the claimed invention.
Claims 2-5, 8-15, 17, 23, 26-27, and 29-35 are also rejected as being dependent on rejected claims 1 and 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 9 recite the limitation "the plurality of damped vibration cycles are in a prescribed frequency range.” However, antecedent basis for a prescribed frequency range was already given in claims 1 and 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 3, 5, 7, 9-12, 14, 17, 23, 26-27, 29-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers) in view of Eppstein (US 2002/0010412 A1).
Regarding claim 1, Linn discloses an administration apparatus (Fig 1) for administering a dosing liquid containing a substance to an object region, the administration apparatus comprising: a storage unit (Drug Reservoir Fig 1) configured to store the dosing liquid; a drive unit  (Nitrogen Gas Filled Chamber Fig 1) configured to generate administration energy; a pressurization unit (Ram and Piston Fig 1) configured to pressurize the dosing liquid stored in the storage unit with the administration energy generated by the drive unit; and an injection unit  (The front of the device which contains the Orifice Fig 1) configured to inject the pressurized dosing liquid to the object region through an injection port  (Orifice Fig 1), the pressurization unit configured to pressurize the dosing liquid such that the dosing liquid in the storage unit has a pressure configured to rise and vibrate in a damped manner (a vibration in a damped manner is inherent to a needle free administration apparatus, additionally see the damped vibrations in Fig 2) such that the dosing liquid has an injection pressure at the injection port during an initial period (The pressure profile shown in Fig 2 is the initial period, the pressure at the injection port and the pressure in the storage unit would fluctuate similarly), the initial period comprising a first period, a second period and a third period in this order (See first, second, and third periods in the initial period in annotated Fig 2 below), the injection pressure at the injection port configured to be substantially constant at a first pressure during the first period (See first pressure in annotated Fig 2) at which the pressure of the dosing liquid in the storage unit is configured to begin to rise (The pressure of the dosing liquid in the storage unit would be configured to begin to rise while the pressure at the injection port is substantially constant because there is an inherent delay in the propagation of the pressure wave that travels from the piston to the port), the injection pressure at the injection port configured to increase from the first pressure and vibrate in a damped manner to have a plurality of damped vibration cycles (Fig 2, the vibrations reduce in amplitude to a converged state) represented by a damped sinusoidal wave such that the injection pressure repeatedly increases and decreases while peak values of the plurality of damped vibration cycles gradually decrease (See damped vibrations repeatedly increasing and decreasing, Fig 2) during the second period, the third period configured to begin when the injection pressure vibrating in the damped manner converges to a second pressure greater than the first pressure (See second pressure in annotated Fig 2 below), the injection pressure configured to rise and drop in each of the plurality of damped vibration cycles (Fig 2), the plurality of damped vibration cycles comprising a first damped vibration cycle (Fig 2, the spike with the labeled peak pressure is the first damped vibration cycle) occurring first among the plurality of damped vibration cycles, the plurality of damped vibration cycles further comprising one or more subsequent damped vibration cycles immediately following the first damped vibration cycle (Fig 2, the peaks following the peak pressure spike are subsequent damped vibration cycles), the injection pressure configured to reach a first peak value (Peak pressure Fig 2) at a first rate in the first damped vibration cycle and to reach a second peak value at a second rate in-2-Application No.: 16/022471 Filing Date:June 28, 2018the one or more subsequent damped vibration cycles (The peak values must necessarily be reached at a rate), a ratio of the first peak value to the second peak value being higher than 1 (The first peak value is the highest peak value so a ratio of the first peak value to the second peak value is higher than 1), wherein a total amplitude of the one or more subsequent damped vibration cycles is equal to or lower than a reference amplitude value (the amplitude of the one or more subsequent damped vibration cycles is inherently lower than a reference amplitude value, see the max pressure values in Fig 4, the total amplitude of the one or more subsequent damped vibration cycles does not exceed the max peak pressure (MPa) and is thus lower than the max peak pressure value) such that an unnecessary dynamic action on a cell membrane in the object region is avoided (the dynamic action caused by a pressure amplitude higher than the pressure created is avoided), and wherein a vibrational frequency of the injection pressure during the initial period is a frequency belonging to a prescribed frequency range (All vibrations are necessarily within a frequency range that is prescribed by the structure and composition of the device at the time of use, see the vibrations in Fig 2). However, Linn et al. is silent to the prescribed frequency range is associated with a natural frequency of a component of the object region such that destruction of the cell membrane in the object region is avoided.
Eppstein teaches applying ultrasonic vibrations to the skin or mucosa to increase the rate of delivery of the drug to the body. The ultrasonic vibrations are preferably in the range of about 2000 Hz to about 100 MHz [0043]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the prescribed frequency range of Linn et al. to be in the range of about 2000 Hz to about 100 MHz to increase the rate of delivery of the drug to the body. Eppstein teaches the prescribed frequency is 2000 Hz [0043], since this is the same value as taught by the instant invention to be associated with the natural frequency of the component of the object region, the frequency taught by Eppstein inherently satisfies this limitation.
Regarding claim 3, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the second peak value is greater than the first pressure and the second pressure (Fig 2, The second peak is the peak right after the first peak in Fig 2, it is greater than the first pressure and the second pressure).
Regarding claim 5, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the plurality of damped vibration cycles are in a prescribed frequency range (All vibrations are necessarily within a frequency range that is prescribed by the structure and composition of the device at the time of use, see the vibrations in Fig 2).
Regarding claim 7, Linn et al. discloses an administration apparatus (Fig 1) for administering a dosing liquid containing a substance to an object region, the administration apparatus comprising: a storage unit (Drug Reservoir Fig 1)  configured to store the dosing liquid; a drive unit configured to generate administration energy; a pressurization unit (Ram and Piston Fig 1) configured to pressurize the dosing liquid stored in the storage unit with the administration energy generated by the drive unit; and an injection unit  (The front of the device which contains the Orifice Fig 1) configured to inject the pressurized dosing liquid to the object region through an injection port (Orifice Fig 1), the pressurization unit configured to pressurize the dosing liquid such that the dosing liquid in the storage unit has a pressure configured to rise and vibrate in a damped manner (a vibration in a damped manner is inherent to a needle free administration apparatus, additionally see the damped vibrations in Fig 2) such that the dosing liquid has an injection pressure at the injection port during an initial period (The pressure profile shown in Fig 2 is the initial period, the pressure at the injection port  and the pressure in the storage unit would fluctuate similarly), the initial period comprising a first period, a second period and a third period in this order (See first, second, and third periods in the initial period in annotated Fig 2 below), the injection pressure at the injection port configured to be substantially constant at a first pressure during the first period (See first pressure in annotated Fig 2) at which the pressure of the dosing liquid in the storage unit is configured to begin to rise (The pressure of the dosing liquid in the storage unit would be configured to begin to rise while the pressure at the injection port is substantially constant because there is an inherent delay in the propagation of the pressure wave that travels from the piston to the port), the injection pressure at the injection port configured to increase from the first pressure and vibrate in a damped manner to have a plurality of damped vibration cycles (Fig 2, the vibrations reduce in amplitude to a converged state) represented by a damped sinusoidal wave such that the injection pressure repeatedly increases and decreases while peak values of the plurality of damped vibration cycles -3-16/022471June 28, 2018gradually decrease  (See damped vibrations repeatedly increasing and decreasing, Fig 2) during the second period, the third period configured to begin when the injection pressure vibrating in the damped manner converges to a second pressure greater than the first pressure (See second pressure in annotated Fig 2 below), wherein the injection pressure is configured to rise and drop in each of the plurality of damped vibration cycles (Fig 2), the plurality of damped vibration cycles comprising a first damped vibration cycle occurring first among the plurality of damped vibration cycles (Fig 2, the spike with the labeled peak pressure is the first damped vibration cycle), the plurality of damped vibration cycles further comprising one or more subsequent damped vibration cycles immediately following the first damped vibration cycle (Fig 2, the peaks following the peak pressure spike are subsequent damped vibration cycles), wherein a total amplitude of the one or more subsequent damped vibration cycles is equal to or lower than a reference amplitude value (the amplitude of the one or more subsequent damped vibration cycles is inherently lower than a reference amplitude value, see the max pressure values in Fig 4, the total amplitude of the one or more subsequent damped vibration cycles does not exceed the max peak pressure (MPa) and is thus lower than the max peak pressure value), and wherein a vibrational frequency of the injection pressure during the initial period is a frequency belonging to a prescribed frequency range (All vibrations are necessarily within a frequency range that is prescribed by the structure and composition of the device at the time of use, see the vibrations in Fig 2). However, Linn et al. is silent to the prescribed frequency range is associated with a natural frequency of a component of the object region such that destruction of the cell membrane in the object region is avoided.
Eppstein teaches applying ultrasonic vibrations to the skin or mucosa to increase the rate of delivery of the drug to the body. The ultrasonic vibrations are preferably in the range of about 2000 Hz to about 100 MHz [0043]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the prescribed frequency range of Linn et al. to be in the range of about 2000 Hz to about 100 MHz to increase the rate of delivery of the drug to the body. Eppstein teaches the prescribed frequency is 2000 Hz [0043], since this is the same value as taught by the instant invention to be associated with the natural frequency of the component of the object region, the frequency taught by Eppstein inherently satisfies this limitation.
Regarding claim 9, modified Linn et al. discloses the administration apparatus according to claim 7. Linn et al. further discloses wherein the plurality of damped vibration cycles are in a prescribed frequency range (All vibrations are necessarily within a frequency range that is prescribed by the structure and composition of the device at the time of use, see the vibrations in Fig 2).
Regarding claim 10, modified Linn et al. discloses the administration apparatus according to claim 7. Linn et al. further discloses the injection pressure configured to reach a first peak value (Peak pressure Fig 2) at a first rate in the first damped vibration cycle and to reach a second peak value at a second rate in the one or more subsequent damped vibration cycles (The peak values must necessarily be reached at a rate), a ratio of the first peak value to the second peak value being higher than 1 (The first peak value is the highest peak value so a ratio of the first peak value to the second peak value is higher than 1).
Regarding claim 11, modified Linn et al. discloses the administration apparatus according to claim 10. Linn et al. further discloses wherein the second peak value is greater than the first pressure and the second pressure (Fig 2, The second peak is the peak right after the first peak in Fig 2, it is greater than the first pressure and the second pressure).
Regarding claim 12, modified Linn et al. discloses the administration apparatus according to claim 10. Linn et al. further discloses wherein all of the peak values of the plurality of damped vibration cycles are greater than the first pressure (Fig 2, all of the peak values are greater than 0).
Regarding claim 14, modified Linn et al. discloses the administration apparatus according to claim 10. Linn et al. further discloses wherein at least two of the peak values of the plurality of damped vibration cycles are greater -4-16/022471June 28, 2018than the second pressure (See annotated Fig 2 below, the peaks of at least the first and second vibration cycles are greater than the second pressure).
Regarding claim 17, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al further teaches wherein the administration apparatus is a needleless injector (Fig 1) and configured to administer the dosing liquid to the object region from the injection port without involving a structure that contacts an inside of the object region (The injection system administers the dosing liquid by forcing the liquid out of a small orifice to penetrate the dermis  -In Vivo Study page 1502).
Regarding claim 23, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the one or more subsequent damped vibration cycles comprise a second damped vibration cycle having an amplitude less than that of the first damped vibration cycle, a third damped vibration cycle having an amplitude less than that of the second damped vibration cycle, and a fourth damped vibration cycle having an amplitude less than that of the third damped vibration cycle (See damped vibration cycles in annotated Fig 2 (b) below). 
Regarding claim 26, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the second period is longer than the first period, and the third period is longer than the second period (See first, second, and third periods in annotated Fig 2 below).
Regarding claim 27, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the second pressure is less than the first peak value (See second pressure in annotated Fig 2 below).
Regarding claim 29, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein a minimum value of the first damped vibration cycle is less than a peak value of each of the one or more subsequent damped vibration cycles (See min of first vibration cycle in annotated Fig 2 below).  
Regarding claim 30, modified Linn et al. discloses the administration apparatus according to claim 29. Linn et al. further discloses wherein the minimum value of the first damped vibration cycle is less than the second pressure (See min of first vibration cycle in annotated Fig 2 below). 
Regarding claim 31, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the one or more subsequent damped vibration cycles comprise a second damped vibration cycle immediately following the first damped vibration cycle, and wherein a minimum value of the second damped vibration cycle is less than the second pressure (See minimum of the 2nd damped vibration cycle in annotated Fig 2 (c) below).  
Regarding claim 32, modified Linn et al. discloses the administration apparatus according to claim 31. Linn et al. further discloses wherein the second damped vibration cycle has a second peak value less than the first peak value (Fig 2), and wherein the difference between the first pressure and the first peak value is greater than the second peak value (The difference between 0 and the first peak value will necessarily be greater than the second peak value since the first peak value is greater than the second peak value). 
Regarding claim 33, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein each of the one or more subsequent damped vibration cycles has a peak value and a minimum value (Fig 2, vibration cycles necessarily have peak values and minimum values), and wherein the second pressure is greater than at least some of the minimum values of the one or more subsequent damped vibration cycles (See annotated Fig 2 (c) below, the minimum value of the 2nd vibration cycle is lower than the second pressure).
Regarding claim 35, modified Linn et al. teaches the injection apparatus according to claim 1. Modified Linn et al. further teaches wherein the natural frequency of the component of the object region is around 2000 Hz (Eppstein teaches the prescribed frequency is 2000 Hz [0043], since this is the same value as taught by the instant invention to be associated with the natural frequency of the component of the object region, the frequency taught by Eppstein inherently satisfies this limitation). 


    PNG
    media_image1.png
    961
    1603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    824
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    822
    571
    media_image3.png
    Greyscale






Claims 2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers) in view of Eppstein (US 2002/0010412 A1) and Oda (US 2013/0237951 A1).
Regarding claim 2, modified Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the drive unit includes at least a high-energy substance (Nitrogen Gas Filled Chamber Fig 1 is a pressurized, high energy substance). However, modified Linn et al. fails to disclose wherein the drive unit is configured to generate the administration energy by burning the high-energy substance.
Oda teaches a drive unit includes at least a high-energy substance (22 Fig 2) and is configured to generate the administration energy by burning the high-energy substance (‘combustion product, which is produced by the combustion of the ignition charge 22’ [0051]). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the drive unit of modified Linn et al. to have the limitations as taught by Oda because such a modification is the result of a simple substitution of one known element (a pressurized gas chamber) for another (combustible ignition charge) to achieve a predictable result (generate administration energy to pressurize the dosing liquid).
Regarding claim 8, modified Linn et al. discloses the administration apparatus according to claim 7. Linn et al. further discloses wherein the drive unit includes at least a high-energy substance (Nitrogen Gas Filled Chamber Fig 1 is a pressurized, high energy substance). However, modified Linn et al. fails to disclose wherein the drive unit is configured to generate the administration energy by burning the high-energy substance.
Oda teaches a drive unit includes at least a high-energy substance (22 Fig 2) and is configured to generate the administration energy by burning the high-energy substance (‘combustion product, which is produced by the combustion of the ignition charge 22’ [0051]). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the drive unit of modified Linn et al. to have the limitations as taught by Oda because such a modification is the result of a simple substitution of one known element (a pressurized gas chamber) for another (combustible ignition charge) to achieve a predictable result (generate administration energy to pressurize the dosing liquid).
Regarding claim 15, modified Linn et al. discloses the administration apparatus according to claim 2. However, modified Linn et al. fails to disclose further comprising: a gas generating agent configured to generate a combustion gas by being exposed to combustion products generated by the combustion of the high-energy substance, wherein the pressurization unit is further configured to pressurize the dosing liquid by energy created by the combustion gas in response to the second period being elapsed. 
Oda teaches further comprising: a gas generating agent (‘gas generating agent’ [0034]) configured to generate a combustion gas by being exposed to combustion products generated by the combustion of the high-energy substance (‘combusted by the combustion product to produce a predetermined gas’ [0034]), wherein the pressurization unit is further configured to pressurize the dosing liquid by energy created by the combustion gas (‘and an increase in pressure brought about by the predetermined gas produced by the gas generating agent as a pressurization transition’ [0034]) in response to the second period being elapsed (The second period is equivalent to the first pressurization mode, ‘the gas generating agent 30 is combusted … immediately after the completion of the first pressurizing mode’ [0068]). It would have been obvious to one of ordinary skill to include a gas generating agent with the limitations above as taught by Oda on the device of modified Linn et al. to provide a second pressurizing mode where a larger amount of the injection objective substance can be diffused to the objective depth of the injection target area [0033].
Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers) in view of Eppstein (US 2002/0010412 A1) and Alexandre et al. (US 2003/0149396 A1).
Regarding claim 4, modified Linn et al. discloses the administration apparatus according to claim 1. However, modified Linn et al. is silent to wherein the first rate is faster than the second rate. 
Alexandre et al. teaches wherein the first rate is faster than the second rate (See first and second rates in annotated Fig 4 below).

    PNG
    media_image4.png
    468
    702
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the first rate to be faster than the second rate of modified Linn et al. as taught by Alexandre et al. since such a modification is the result of a simple substitution of one known element (damped vibration cycle with undisclosed rate proportions) for another (the first rate is faster than the second rate) to achieve a predictable result (a damped vibration cycle).
Regarding claim 13, modified Linn et al. discloses the administration apparatus according to claim 10. However, modified Linn et al. is silent to wherein the first rate is faster than the second rate. 
Alexandre et al. teaches wherein the first rate is faster than the second rate (See first and second rates in annotated Fig 4 below).

    PNG
    media_image4.png
    468
    702
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the first rate to be faster than the second rate of modified Linn et al. as taught by Alexandre et al. since such a modification is the result of a simple substitution of one known element (damped vibration cycle with undisclosed rate proportions) for another (the first rate is faster than the second rate) to achieve a predictable result (a damped vibration cycle).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers) in view of Eppstein (US 2002/0010412 A1) and Hjertman et al. (US 2004/0133150 A1).
Regarding claim 34, modified Linn et al. teaches the injection apparatus according to claim 1. However, modified Linn et al. fails to teach wherein the reference amplitude value is 15 MPa.
Hjertman et al. teaches wherein a total amplitude of the one or more subsequent damped vibration cycles is equal to or lower than a reference amplitude value ([0005] “a pre-set pressure progression”, [0018] “the device in accordance with the present invention is designed such that the pressure of the expelled fluid rises to a maximum value of 150 to 400 bars”, a pressure of 150 bars is 15 MPa) such that an unnecessary dynamic action on a cell membrane in the object region is avoided ([0035] “The penetration of the skin and the depth of penetration can be set by the height and duration of the pressure level 1”). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the total amplitude of the one or more subsequent damped vibration cycles of modified Linn et al. to be equal to or lower than 15 MPa as taught by Hjertman et al. in order to penetrate the skin at a specific desired depth [0035].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        


/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783